ORDER ON SECOND MOTION TO INTERVENE

WOODCOCK, District Judge.
On February 23, 2007, the Court granted a January 4, 2007 motion to intervene filed by several individuals and entities, including U.S. Sportsmen’s Alliance Foundation, Sportsman’s Alliance of Maine, Maine Trappers Association, Fur Takers of America, Oscar Cronk, Donald Dudley, and Alvin Theriault. See Order on Mot to Intervene (Docket #44). On February 13, 2007, the Court received a second motion to intervene from two additional movants: the National Trappers Association1 and Brian F. Cogill, Sr.2 Mot. to Intervene (Docket # 39). This motion was followed the next day by an amended motion. See Am. Mot to Intervene (Docket # 41) (Am.Mot.). The response time for the Animal Protection Institute (API) had not yet run for the February 13, 2007 motion when the Court issued its February 23, 2007 Order on the earlier-filed motion to intervene.
In the amended motion, the two additional movants mirror the arguments of the first intervenors: “that the disposition of this lawsuit may as a practical matter impair the National Trapping Intervenors’ ability to protect their interests,” and that “the Maine Defendant does not adequately represent [them interests].” Am. Mem. of Law in Support of Mot. to Intervene at 7. The Plaintiff, Animal Protection Institute, has informed the Court that it will rely on the arguments contained in its pleadings filed to date. See PL’s Opp’n to Mot. to Intervene (Docket #32). The arguments and the issues being the same, so is the result.
Having already ruled on the merits of this issue in its February 23, 2007 Order, the Court refers to and incorporates the rationale in that Order, and GRANTS the motion to intervene by National Trappers Association and Brian Cogill (Docket # 41).
SO ORDERED.

. The National Trappers Association (NTA) is an Iowa-based group with "goal and purpose ... to assist trappers at both the local and national level to continue the heritage of trapping in a manner that contributes to abundant wildlife and sound management problems.” Am. Mem. of Law in Support of Mot. to Intervene at 3-4 (Docket #42). It is comprised of roughly 10,500 members, 240 of whom are Maine residents. Id. at 4.


. Mr. Cogill is a Maine resident and NTA member, who has held a trapping license in Maine for 20 years. Id. at 4-5.